Rothrock, J.
*43i. nntisDicof the peace, *42— It is unquestionably correct that consent of *43the parties cannot confer jurisdiction over the subject-matter of an action where the law itself does not confer it. Smith v. Dubuque Co., 1 Iowa, 492; Dicks v. Hatch, 10 Iowa, 380; Walker v. Kynett, 32 Iowa, 524.
For example, a justice of the peace cannot exercise jurisdiction by consent of the parties in a criminal prosecution when the penalty exceeds a fine of one hundred dollars, or thirty days’ imprisonment. No such question, however, arises in this ease. When the venue was changed to Jaqua, a justice of the peace in Buckingham township, he had jurisdiction of the subject-matter, because it was a cause of action which was within the jurisdiction of a justice of the peace. He had also jurisdiction of the parties, because the venue of the action was properly changed to him. The motion to change the venue was sustained, and thereupon the parties stipulated that' the trial should take place at Traer, in Perry township.
Did this stipulation and the trial of the cause in pursuance thereof oust the jurisdiction of the justice? We think not. It may be admitted that the locus of the forum of a justice of the peace is the township of his residence, and the place of his residence or office within the township. But this is not a matter affecting or limiting his jurisdiction to try and determine actions. It is rather a provision directing the manner of the exercise of» jurisdiction, and we know of no reason why the parties may not,-for their own convenience and the convenience of the witnesses, or for any other cause which may move them thereto, stipulate that the trial may be had at some place other than the residence or office of the justice. If that place should be over the township line, we cannot see why the stipulation should be held -illegal and the proceedings void. We have been cited to no authority holding doctrine contrary to these views, and certainly there is nothing in our statutes which precludes the adoption of the rule we here announce.
It is notorious that justices of the peace rarely have offices which are sufficient to accommodate the parties, jurors, witnesses and others, who attend trials before them, and by con*44sent of the parties they usually hold their trials at places other than where their dockets and papers are kept. Now, it seems to us, if in repairing to some other place for a trial, to accommodate the parties, it should happen that a trial was held in another township than that of the justice’s residence, it would be most unreasonable to hold that all the proceedings were void. Especially would this be so where, as in the case at bar, the parties appeared and had a fair trial, and, upon appeal, consented to two continuances before attempting to repudiate their stipulation.
Reversed.
Adams, J., dissenting.